UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

LEROY GRESHAM,

Petitioner,
v. CASE NO. 6:14-cv-499-Orl-28GJK
SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

Respondents.

/
ORDER

Leroy Gresham (“Petitioner”) filed an Amended Petition for Writ of Habeas Corpus
(“Amended Petition,” Doc. 8) pursuant to 28 U.S.C. § 2254 alleging two grounds for relief.
In both grounds, Petitioner argues that the State court misapplied clearly established
federal law in denying relief as to two claims of his post-conviction rule 3.850 motion of
ineffective assistance of counsel, contrary to the Sixth Amendment of the United States
Constitution. The first claim was based on counsel's failure to investigate an alibi defense,
and the second was based on counsel’s failure to move to suppress the identification of
Petitioner based on unnecessarily suggestive procedures by law enforcement. The
Attorney General, State of Florida, and the Secretary, Department of Corrections
(“Respondents”), filed a Response to the Amended Petition (“Response,” Doc. 24), and
Petitioner filed a Reply to the Response. (Doc. 27). For the following reasons, the
Amended Petition must be denied.

I. © PROCEDURAL HISTORY
By Information, the State of Florida charged Petitioner with attempted first-degree
murder (Count One), robbery with a firearm (Count Two), and possession of a firearm by
a convicted felon (Count Three). (Doc. 25-1 at 5-7). During pre-trial proceedings, the trial
court held two Nelson hearings.1 The second Neilson hearing addressed Petitioner’s
dissatisfaction with his counsel's failure to file a motion to suppress and to contact his
witnesses. (Doc. 25-2 at 8-16). The trial court determined that counsel was not acting
incompetently and denied Petitioner’s request to discharge counsel. (Id. at 16). A month
after the second Nelson hearing, on February 15, 2008, the Petitioner entered a negotiated
guilty plea to all counts, and in exchange, the State agreed to a twenty-five-year sentence.
(Doc. 25-1 at 9-10).2 The trial court sentenced Petitioner to concurrent twenty-five-year
terms of imprisonment for Counts One and Two and to a concurrent minimum mandatory
three-year term of imprisonment on Count Three. (Id. at 11-12). Petitioner did not appeal.

On June 23, 2008, Petitioner filed a motion for post-conviction relief pursuant to
Rule 3.850 of the Florida Rules of Criminal Procedure (Id. at 15-25), but after filing an
amended Rule 3.850 motion (Id. at 27-55), Petitioner voluntarily dismissed his motions. (Id.
at 57-59). On February 9, 2010, Petitioner filed a second Rule 3.850 motion raising three

claims of ineffective assistance of counsel (Id. at 64-84), which he supplemented on March

 

1 Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973). If a defendant expresses his desire to discharge his court
appointed counsel prior to trial, the trial court will hold a Ne/son hearing to determine whether there is reasonable
cause to believe that the court appointed counsel is not rendering effective assistance to the defendant.

2 During his plea colloquy, Petitioner initially stated he was not satisfied with his counsel. (Doc. 25-2 at 179).
After being informed that the State would be revoking its plea offer, Petitioner stated he was satisfied with his
counsel. (/d. at 179-180).

2
2, 2010. (Id. at 86-97). On February 21, 2011, the trial court summarily denied the second
Rule 3.850 motion. (Doc. 25-2 at 2-7). Petitioner appealed the denial to the Fifth District
Court of Appeal, which affirmed per curiam, “without prejudice to address supplemental
motion.” (Id. at 158). On August 9, 2013, the trial court denied Petitioner’s “Supplement to
motion for post-conviction relief.” Petitioner’s appeal of this decision was also per curiam
affirmed by the Fifth District Court of Appeal.

While the second Rule 3.850 motion was pending, the Petitioner filed a motion to
correct an illegal sentence pursuant to Rule 3.800(a) of the Florida Rules of Criminal
Procedure. (Doc. 25-1 at 101-03). The state trial court summarily denied that motion (Id. at
110-12), and Petitioner did not appeal.

On February 3, 2014, Petitioner filed his third Rule 3.850 motion. (Doc. 25-2 at 86-
89). The trial court determined that an evidentiary hearing on Petitioner’s claim of newly
discovered evidence was necessary. (Id. at 95-97). At the conclusion of the evidentiary
hearing, the trial court denied relief. (Id. at 99-101). Petitioner appealed, but the Fifth
District Court of Appeal dismissed the appeal for lack of prosecution. (Id. at 155).

II, | LEGAL STANDARDS

A. Standard of Review Under the Antiterrorism Effective Death Penalty Act
(“AEDPA”)

Pursuant to the AEDPA, federal habeas relief may not be granted with respect to
a claim adjudicated on the merits in state court unless the adjudication of the claim:

(1) resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as

3
determined by the Supreme Court of the United States; or

(2) resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the
State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law,” encompasses only the
holdings of the United States Supreme Court “as of the time of the relevant state-court
decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).

“[S]ection 2254(d)(1) provides two separate bases for reviewing state court
decisions; the ‘contrary to’ and ‘unreasonable application’ clauses articulate independent
considerations a federal court must consider.” Maharaj v. Sec’y for Dep’t of Corr., 432 F.3d
1292, 1308 (11th Cir. 2005).

Under the “contrary to” clause, a federal court may grant the writ if the

state court arrives at a conclusion opposite to that reached by [the United

States Supreme Court] on a question of law or if the state court decides a

case differently than [the United States Supreme Court] has on a set of

materially indistinguishable facts. Under the ‘unreasonable application’

clause, a federal habeas court may grant the writ if the state court identifies

the correct governing legal principle from [the United States Supreme

Court's] decisions but unreasonably applies that principle to the facts of the
prisoner's case.

Williams, 529 U.S. at 413. Even if the federal court concludes that the state court applied
federal law incorrectly, habeas relief is appropriate only if that application was
“objectively unreasonable.” Parker v. Head, 244 F.3d 831, 835 (11th Cir. 2001), citing
Williams, 529 U.S. at 410. Whether a state court's decision was an unreasonable
application of law must be assessed in light of the record before the state court. Holland

v. Jackson, 542 U.S. 649, 652 (2004) (per curiam).
4
Finally, under § 2254(d)(2), a federal court may grant a writ of habeas corpus if the
state court’s decision “was based on an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding.” A determination of a factual
issue made by a state court, however, shall be presumed correct, and the habeas petitioner
shall have the burden of rebutting the presumption of correctness by clear and convincing
evidence. See Parker, 244 F.3d at 835-36; 28 U.S.C. § 2254(e)(1).

B. Standard for Ineffective Assistance of Counsel

The United States Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984),
established a two-part test for determining whether a convicted person is entitled to relief
on the ground that counsel rendered ineffective assistance: (1) whether counsel's
performance was deficient and “fell below an objective standard of reasonableness”; and
(2) whether the deficient performance prejudiced the defense.3 Id. at 687-88. A court must
adhere to a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance. Id. at 689. “Thus, a court deciding an actual
ineffectiveness claim must judge the reasonableness of counsel's challenged conduct on
the facts of the particular case, viewed as of the time of counsel’s conduct.” Id. at 690;

Gates v. Zant, 863 F.2d 1492, 1497 (11th Cir. 1989).

 

3 In Lockhart v. Fretwell, 506 U.S. 364, 372 (1993), the United States Supreme Court
clarified that the prejudice prong of the test does not focus solely on mere outcome
determination; rather, to establish prejudice, a criminal defendant must show that
counsel’s deficient representation rendered the result of the trial fundamentally unfair or

unreliable.
5
As observed by the Eleventh Circuit Court of Appeals, the test for ineffective
assistance of counsel:

has nothing to do with what the best lawyers would have done. Nor is the

test even what most good lawyers would have done. We ask only whether

some reasonable lawyer at the trial could have acted, in the circumstances,

as defense counsel acted at trial. Courts also should at the start presume

effectiveness and should always avoid second guessing with the benefit of

hindsight. Strickland encourages reviewing courts to allow lawyers broad

discretion to represent their clients by pursuing their own strategy. We are

not interested in grading lawyers’ performances; we are interested in

whether the adversarial process at trial, in fact, worked adequately.
White v. Singletary, 972 F.2d 1218, 1220-21 (11th Cir. 1992) (citation omitted). Under those
rules and presumptions, “the cases in which habeas petitioners can properly prevail on
the ground of ineffective assistance of counsel are few and far between.” Rogers v. Zant,
13 F.3d 384, 386 (11th Cir. 1994).

Ill. ANALYSIS

A. Claim One

In his first claim Petitioner alleges trial counsel was ineffective for failing to
investigate his alibi defense. (Doc. 8 at 5). In support of this claim, Petitioner contends
that counsel failed to locate, or communicate with, Petitioner’s father, who would have
testified that Petitioner was at his residence the day of the crimes, never left the residence,
and therefore, could not have participated in the robbery and shooting. (Id. at 7).

Petitioner raised this claim in both the second Nelson hearing and in his second

Rule 3.850 motion. (Doc. 25-2 at 11-12; Doc. 25-1 at 67-69). The trial court denied this claim

in the Rule 3.850 motion, first noting that Petitioner’s claim was refuted because he

6
admitted at the Nelson hearing that he did not have his father’s address or telephone
number. (Doc. 25-2 at 5).4 The trial court also stated that Petitioner could not demonstrate
prejudice because 1) the victim identified Petitioner as the perpetrator in a photographic
lineup; and 2) Petitioner told police that he was present at the scene of the crime at the
time of the crime. (Id.). Because Petitioner admitted to being at the scene of the crime,
he could not present a successful alibi defense. (Id.). The Fifth DCA affirmed the denial
of Petitioner’s second Rule 3.850 motion per curiam. (Id. at 158).

A month after the second Nelson hearing, Petitioner entered a guilty plea. (Doc. 25-
2 at177). His plea agreement set forth that he understood that “a plea of guilty admits

a”

that I committed the crime(s).” (Doc. 25-1 at 9). Paragraph 14 of the plea agreement,
states: “I have read every word in this plea, have discussed it with my lawyer, and fully
understand it. Iam fully satisfied with the way my lawyer has handled this case for
me. He/she has done everything I have asked him/her to do.” (Emphasis in original).
(Id. at 10).

During his plea colloquy, Petitioner stated that he had read and understood
everything in the plea agreement. (Doc. 25-2 at 178). He understood that by entering
the plea, he was waiving or giving up his constitutional rights as enumerated by the trial

judge. (Id. at 178-179). Additionally, Petitioner told the trial court that he was entering

his guilty plea because it was in his best interest to do so. (Id. at 179). Petitioner stated

 

4 Six days after the second Ne/son hearing and twenty-four days before he pled guilty, Petitioner sent counsel
his father’s address and telephone number. (Doc. 25-1 at 48-49; Doc. 27 at 8).
7
that he was entering the plea freely and voluntarily, and that no one had coerced him or
threatened him. (Id.). Specifically, when asked how he wished to plea to Count I - the
charge of attempted first-degree murder, Count II - the charge of robbery with a firearm,
and Count III - a charge of possession of a firearm by a convicted felon, Petitioner replied
“guilty.” (Id.)

Petitioner was aware at the time he entered his guilty plea that counsel had not
contacted his father. Despite this fact, Petitioner stated that he was willingly entering a
guilty plea and giving up his constitutional rights. Petitioner’s representations to the trial
court are presumed true, and Petitioner has not established that the Court should
overlook them. Blackledge v. Allison, 431 U.S. 63, 73-74 (1977) (stating that “the
representations of the defendant .. . [at a plea proceeding] constitute a formidable barrier
in any subsequent collateral proceedings. Solemn declarations in open court carry a
strong presumption of verity.”).

Moreover, the State gave a factual basis for the plea, which included that the victim
identified Petitioner as the perpetrator of the crime. (Doc. 25-2 at 180). According to the
State, Petitioner also gave police several versions of what occurred that night, including
admitting to being present when the crimes were committed by someone else. (Id.).

Petitioner has not demonstrated that but for counsel’s actions, he would not have
entered the plea and instead would have proceeded to trial. See Hill v. Lockhart, 474 U.S.
52, 56 (1985); Burt v. Titlow, 571 U.S. 12, 15 (2013) (when a state prisoner “asks a federal

court to set aside a sentence due to ineffective assistance of counsel during plea
8
bargaining, [federal] cases require that the federal court use a ‘doubly deferential’
standard of review that gives both the state court and the defense attorney the benefit of
the doubt.’”) (citing Cullen v. Pinholster, 563 U.S. 170, 189 (2011)).

Although Petitioner states he had an alibi, he cannot show that counsel's failure
to contact his father resulted in prejudice. Petitioner's alibi would have been impeached
by the victim's identification and Petitioner’s own admission to police that he was present
when the crimes were committed. Moreover, Petitioner faced a life sentence if convicted
at trial. Petitioner made a choice to enter a guilty plea in order to avoid a harsher sentence.
The state court’s denial of this claim was neither contrary to, nor an unreasonable
application of, clearly established federal law. Accordingly, Claim One is denied
pursuant to § 2254(d).

B. Claim Two

In this claim, Petitioner contends trial counsel was ineffective for failing to move
to suppress the victim’s out-of-court identification of him as unnecessarily suggestive.
(Doc. 8 at 11). Petitioner states his photograph was the sole photograph depicting a clean-
shaven person. (Id. at 13). Petitioner raised this claim in the supplement to his second
Rule 3.850 motion. (Doc. 25-1 at 86). The trial court summarily denied relief, concluding
counsel was not deficient for failing to raise a nonmeritorious issue because the
photographic lineup was not unduly suggestive. (Doc. 25-2 at 26). The Fifth District Court
of Appeal affirmed per curiam. (Id. at 158).

Eyewitness identification can violate a defendant’s right to due process if the
9
identification procedures were “unnecessarily suggestive and conducive to irreparable
mistaken identification.” Manson v. Brathwaite, 432 U.S. 98, 104 (1977). It is the
“likelihood of misidentification which violates a defendant's right to due process.” Neil
v. Biggers, 409 U.S. 188, 198 (1972). Thus the central question is “whether under the
‘totality of the circumstances’ the identification was reliable even though the
confrontation procedure was suggestive.” Id. at 199. When evaluating the likelihood of
misidentification, courts can consider a number of factors including: (1) the witness’s
opportunity to view the criminal at the time of the crime; (2) the witness’s degree of
attention; (3) the accuracy of the witness’ prior description of the criminal; (4) the level of
certainty demonstrated by the witness at the confrontation; and (5) the length of time
between the crime and the confrontation. Id.

The arrest affidavit provides that Detective Cheatham showed the victim a
photographic lineup of six men and stated that the photo array may or may not contain
a photograph of the suspect. Detective Cheatham attested that the victim “immediately
and without hesitation pointed to the photograph of Gresham, as the suspect .... As [the
victim] looked at the photograph, . . . he became very emotional, to the point of tears.
[The victim] was adamant that Leroy Gresham was the suspect. . . .” (Doc. 25-2 at 37).

Petitioner has not provided any evidence that the photographic lineup was

unconstitutionally suggestive.> The likelihood of misidentification is slim, because the

 

5 The Court notes that the photo array shown to the victim is not a part of the

record.
10
victim had an opportunity to view the perpetrator of the crime, was extremely certain
that Petitioner was the perpetrator, and the identification was made only five days after
the victim was shot. (Doc. 25-2 at 37). Although the victim's initial description of the
perpetrator was very simplistic—a black male in his mid-20s with short hair,
approximately five feet seven inches tall, and 180 pounds — Petitioner has not shown that
the victim’s description of him was inaccurate. Considering the totality of the
circumstances, the Court concludes that the identification was reliable.

Analogous to Claim One, Petitioner was aware at the time he entered his plea that
counsel had not filed a motion to suppress the victim’s out-of-court identification.
Nevertheless, Petitioner told the trial court that he was willingly entering a guilty plea
and giving up his constitutional rights. Petitioner's representations to the trial court are
presumed true, and Petitioner has not established that the Court should overlook them.
Blackledge, 431 U.S. at 73-74.

Consequently, Petitioner fails to demonstrate that counsel acted deficiently
because a motion to suppress the out-of-court identification would have been
unsuccessful. Additionally, Petitioner has not shown prejudice, or that but for counsel's
actions, he would not have entered the plea and instead would have gone to trial. As
discussed supra in Claim One, Petitioner faced a life sentence if convicted at trial.
Petitioner made a reasonable choice to enter a guilty plea because it was in his best
interest. Petitioner has not shown that his plea was involuntary. The state court’s denial

of this claim was neither contrary to, nor an unreasonable application of, clearly
11
established federal law. Accordingly, Claim Two is denied pursuant to § 2254(d).

Any of Petitioner’s allegations not specifically addressed herein have been found
to be without merit.

IV. CERTIFICATE OF APPEALABILITY

This Court should grant an application for certificate of appealability only if the
Petitioner “makes a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§2253(c)(2). Petitioner has failed to make a substantial showing of the denial of a
constitutional right and is thus not entitled to a certificate of appealability.®

Accordingly, it is ORDERED AND ADJUDGED as follows:

1. The Amended Petition for Writ of Habeas Corpus filed by Leroy Gresham
(Doc. 8) is DENIED, and this case is DISMISSED WITH PREJUDICE.

2. Petitioner is DENIED a certificate of appealability.

3. The Clerk of the Court is directed to enter judgment and close the case.

August is

_L

JORRVANTOON Tl
UNYED STATES DISTRICT JUDGE

DONE AND ORDERED in Orlando, Flori

      
 
    

Copies to:
Counsel of Record
Leroy Gresham
OrlP-3 5/30

 

6 The district court must issue or deny a certificate of appealability when it enters a final order adverse to the
applicant.” Rules Governing Section 2254 Cases in the United States District Courts, Rule 11(a).
12
